 

Exhibit 10.1

 

--------------------------------------------------------------------------------

**Note:                             Confidential Information has been omitted
pursuant to a request for confidential treatment and has been filed separately
with the Securities and Exchange Commission

 

 

DEVELOPMENT & LICENSING AGREEMENT

 

 

between

 

 

LUCENT TECHNOLOGIES INC.

 

 

and

 

 

ISONICS CORPORATION

 

 

 

Effective as of September 28, 2005

 

 

Relating to Infrared Imaging (IR Imaging) Technology

 

--------------------------------------------------------------------------------


 


TABLE OF CONTENTS

 

TABLE OF CONTENTS

2

ARTICLE I

4

DEVELOPMENT PROJECT

4

1.01 Development Project

4

ARTICLE II

5

INTELLECTUAL PROPERTY

5

2.01 Existing Intellectual Property

5

2.02 Rights in Foreground Technology

5

2.03 Rights in Inventions

6

2.04 Licensed Patents

6

2.05 Licensed Technical Information

7

2.06 Lucent’s Reservation of Rights and Permitted Activities

9

2.07 No Other Licenses

10

ARTICLE III

11

DEVELOPMENT AND LICENSE FEES AND ROYALTIES

11

3.01 Development Fee

11

3.02 Royalties

12

3.03 Exclusivity Fee

12

3.04 Sales Referral Fee

13

3.05 Payments and Records

13

3.06 Taxes

14

ARTICLE IV - TERM AND TERMINATION

15

4.01 Term

15

4.02 Termination for Convenience

15

4.03 Termination for Cause

16

4.04 Survival

17

ARTICLE V

17

PROTECTION OF INFORMATION

17

5.01 Lucent and Company Confidential Information

17

5.02 Exceptions to Confidentiality

19

5.03 Export Control

19

ARTICLE VI

20

MISCELLANEOUS PROVISIONS

20

6.01 Compliance with Rules and Regulations and Indemnification

20

6.02 Agreement Prevails

21

6.03 Warranty and Disclaimer

22

6.04 Addresses

23

6.05 Integration

23

6.06 Assignability

23

6.07 Choice of Law

24

6.08 Escalation and Dispute Resolution

24

6.09 Relationship Between Parties

26

6.10 Force Majeure

26

6.11 Headings

26

 

2

--------------------------------------------------------------------------------


 

6.12 Waiver

26

6.13 Severability

26

6.14 Non-Solicitation

27

6.15 Foundry Services

27

6.16 Publicity

27

6.17 Execution in Counterparts

27

APPENDIX A

29

DEFINITIONS

29

APPENDIX B

33

Statement of Work

33

 

3

--------------------------------------------------------------------------------


 

DEVELOPMENT & LICENSING AGREEMENT

 

THIS DEVELOPMENT & LICENSING AGREEMENT (“Agreement”), effective as of the date
the last Party signs this Agreement (“Effective Date”), is made by and between
Lucent Technologies Inc., a Delaware corporation, with offices located at 600
Mountain Avenue, Murray Hill, New Jersey 07974-0636 (“Lucent”) and ISONICS
CORPORATION, a corporation organized under the laws of California, with offices
located at 5906 McIntyre Street, Golden, Colorado 80403 (“Company”).  Lucent and
Company are sometimes referred to herein individually as a “Party” and
collectively as the “Parties”.  The Parties agree as follows:*

 

WHEREAS, Lucent has knowledge and expertise in technology known as a infrared
imaging, and

 

WHEREAS, Company desires to engage Lucent in a Development Project in order to
assess the commercial feasibility of and to develop a Licensed Product (defined
below) useful in the field of infrared imaging; and

 

WHEREAS, as part of the Development Project, the Parties intend to define
specific tasks, deliverables, schedules and payments in mutually agreed upon
Statements of Work (SOW’s), the first of which is set forth in the Appendix B,
and

 

WHEREAS, the Parties wish to define their roles and responsibilities in
connection with the Development Project, and the fees and royalties to be paid
by Company to Lucent,

 

NOW THEREFORE, it is hereby agreed as follows:

 


ARTICLE I
DEVELOPMENT PROJECT


 


1.01 DEVELOPMENT PROJECT


 

Lucent shall, during the Development Period, supply staff, facilities and
equipment sufficient, in its sole discretion, to perform the Development Project
described in the Statement of Work in Appendix B, and to provide the
Deliverables to Company.  Representatives for Lucent and Company shall meet as
needed, either in person or by telephone, to evaluate and discuss the progress
of the Development Project.

 

--------------------------------------------------------------------------------

*                 Any term in capital letters which is defined in Appendix A -
Definitions shall have the meaning specified therein.

 

4

--------------------------------------------------------------------------------


 

The parties may, from time to time, agree upon additional statements of work
(SOW’s) that will likewise be appended to and become a part of this Agreement. 
Such additional SOW’s will require payment to Lucent of additional development
fees, and may be executed on behalf of Company only by the Chief Executive
Officer or a designated representative appointed by the CEO of Isonics
Corporation, and on behalf of Lucent only by the President of the New Jersey
Nanotechnology Consortium.  Each additional SOW will be governed by and
construed in accordance with the terms and conditions of this Agreement, but to
the extent there is any inconsistency between the terms and conditions of an
additional SOW and those of this Agreement, the terms and conditions of the
additional SOW shall take precedence and control the rights and obligations of
the Parties.  Notwithstanding the foregoing, to the extent that any intellectual
property terms and conditions of this Agreement are to be modified or superseded
by the terms and conditions of an additional SOW, such intellectual property
terms shall be specifically identified in the additional SOW and must be
executed on behalf of Lucent only by the President – Intellectual Property
Business and on behalf of Company by the Chief Executive Officer or a designated
representative appointed by the CEO of Isonics Corporation.

 

In the event that either party requests access to facilities, sites, data
processing and learning centers of the other Party, such access will be granted
at the option of the Parties, subject to the provisions of Section 6.01.

 


ARTICLE II


INTELLECTUAL PROPERTY


 


2.01 EXISTING INTELLECTUAL PROPERTY


 

Except as provided in Sections 2.04 and 2.05 below, all right, title and
interest in and to inventions, patents, works of authorship, trade secrets,
know-how or any other intellectual property (a) existing prior to the Effective
Date of this Agreement, or (b) developed independently by a Party outside of
work performed under SOW’s attached to this Agreement, shall remain vested in
the Party which owns it immediately prior to the Effective Date.  For the
avoidance of doubt, existing intellectual property owned by Lucent that may be
provided to Company pursuant to this Agreement shall be considered to be a part
of Lucent Background Technology.

 


2.02 RIGHTS IN FOREGROUND TECHNOLOGY


 

(a)                                  Except as specifically provided otherwise
in this Agreement, all works of authorship, trade secrets, know-how or any other
intellectual property first created and reduced to tangible, recordable or
permanent form, by employees, contractors, consultants or agents of either Party
during the Development Period and as a direct result of work performed under
this

 

5

--------------------------------------------------------------------------------


 

Agreement, shall be termed “Lucent Foreground Technology” and shall be owned
solely by Lucent.  Nothing contained the Agreement shall require Lucent to
enforce its rights in such Lucent Foreground Technology against any third party.

 

(b)                                 For the avoidance of doubt, “Lucent
Foreground Technology” shall not include existing intellectual property owned by
Company that may be provided to Lucent pursuant to this Agreement.

 


2.03 RIGHTS IN INVENTIONS


 

(a) All right, title and interest in and to inventions created during the
Development Period and arising out of the Development Project either (i) solely
by one Party, or (ii) jointly by one or more of Lucent’s employees, contractors,
consultants or agents working together with one or more of Company’s employees,
contractors, consultants or agents, shall be owned by Lucent.  Notwithstanding
any other provision of this Agreement, there is no intention in this Agreement
to transfer to Lucent any inventions, patents, patent applications, trade
secrets, know-how, or other intellectual property owned by Company at the
commencement of the Development Project or developed by Company outside of the
Development Project during the term of this Agreement.

 

(b) Lucent may, at its expense, file patent applications on inventions described
in Section 2.03(a) in one or more countries.  Company agrees to cooperate in
such filings, and to furnish all documents, information, or other assistance
that may be necessary for the preparation, filing and prosecution of each such
application.  For the avoidance of doubt, Lucent shall not be required to file,
prosecute or maintain any patent application on inventions described in
Section 2.03(a). Nothing contained the Agreement shall require Lucent to enforce
its rights in such inventions or any resulting patents thereon, against any
third party.

 


2.04 LICENSED PATENTS


 

(a) Provided that Company has paid development fees as set forth in Section 3.01
and the license fees and royalties as set forth in Section 3.02, and subject to
the provisions of this Agreement, Lucent hereby grants to Company a personal,
non-transferable (except as permitted in Section 6.06), worldwide and
non-exclusive license (without any right to sublicense) under (i) Lucent Patents
and (ii) patents that issue to Lucent from inventions owned by Lucent pursuant
to Section 2.03. The patents in subsections (i) and (ii) in the preceding
sentence shall be referred to collectively as “Licensed Patents”.  The aforesaid
license shall be limited to (1) performing the Development Project, (2) to allow
Company to make, have made, use and sell Licensed Products manufactured with the
use of the Licensed Technical Information pursuant to this Agreement.  Lucent
does not grant the right to sublicense the Licensed Patents, it being
understood,

 

6

--------------------------------------------------------------------------------


 

however, that the “have made” right granted to Company in this
Section 2.04(a) shall apply in connection with the second source supplier
contemplated by Appendix B.

 

(b) Subject to the provisions of this Agreement, Company hereby grants to Lucent
a worldwide, non-exclusive, perpetual, royalty free, personal, non-transferable
(except as permitted in Section 6.06) license (without any right to sublicense)
under patents and/or patent applications owned or controlled by Company at any
time during the Term of this Agreement to (i) perform the Development Project
during the Development Period, and (ii) to make, have made, use, sell and import
Licensed Products that Lucent is permitted to make, use, sell or import pursuant
to Section 2.06. The patent and/or patent applications referred to above do not
include any patents or patent applications owned or controlled by Company that
are primarily related to: (i) isotopically enriched semiconductor wafer material
technology, (ii) isotopically enriched luminescent materials technology, or
(iii) isotopically enriched optical materials technology.

 

(c) Licenses granted pursuant to Sections 2.04(a) and 2.04(b) are not to be
construed either (i) as consent by the licensor to any act which may be
performed by the licensee, except to the extent impacted by a patent licensed
herein to the licensee, or (ii) to include licenses to contributorily infringe
or induce infringement under U.S. law or a foreign equivalent thereof.

 


2.05 LICENSED TECHNICAL INFORMATION


 

(a) Provided that Company has paid development fees as set forth in Section 3.01
and the royalties as set forth in Section 3.02, and subject to the provisions of
this Agreement, Lucent hereby grants to Company a personal, nontransferable
(except as permitted in Section 6.06) worldwide right to use, copy, perform or
display Licensed Technical Information, and create, use, copy, perform or
display Derivative Works of the Licensed Technical Information, under any and
all copyrights and trade secret rights specific to the Licensed Technical
Information (patent rights are specifically set forth in Section 2.04) that
Lucent has the right to license, and that exists as of the Effective Date or
that is created as a result of a Development Project during the term of this
Agreement.  The aforesaid license shall be limited to (1) performing the
Development Project, (2) to allow Company to make, have made, use and sell
Licensed Products manufactured with the use of the Licensed Technical
Information pursuant to this Agreement.  The license under copyrights and trade
secret rights specific to the Lucent Foreground Technology shall be exclusive
(except as under Lucent’s Reservation of Rights and Permitted Activities below,
while the license under copyrights and trade secret rights specific to the
Lucent Background Technology shall be non-exclusive.  For the avoidance of
doubt, the license to create, use, copy, perform or display Derivative Works of
the Licensed Technical Information shall be limited to use of such Derivative
Works solely in connection with

 

7

--------------------------------------------------------------------------------


 

Licensed Products, and shall exclude any right to create, use, copy, perform or
display devices that (a) are not based upon a micro-electro-mechanical system
(“MEMS”) [**see cover page note] or [**see cover page note] structure
implemented to be sensitive to changes in emissive or reflective infrared
radiation that illuminates at least a portion of the surface of the structure,
or (b) are for applications that do not produce an image.

 

Lucent does not grant Company the right to sublicense Licensed Technical
Information except for the right to procure components for their own use. 
Company agrees that Software included in the Licensed Technical Information will
be provided to customers only in object code form, in accordance with the
provisions of Section 2.05(c).

 

(b) Subject to the provisions of this Agreement and during the term of this
Agreement, Company hereby grants to Lucent a personal, nontransferable (except
as permitted in Section 6.06) and nonexclusive, royalty-free, worldwide license
to use and/or copy Company Information for the purpose of conducting the
Development Project.  Company does not grant the right to sublicense the any of
the rights granted to Lucent in this Section 2.05(b).

 

(c) Provided that Company has paid development fees as set forth in Section 3.01
and the royalties as set forth in Section 3.02, and subject to the provisions of
this Agreement, Lucent hereby grants to Company a personal, nontransferable and
nonexclusive right to sublicense object code Software that is part of the
Licensed Technical Information (but not, in any event, Lucent Patents) to third
parties solely for the purpose of using Licensed Products, provided that Company
obtains agreement in writing from such third party, before or at the time of
furnishing any portion of such object code Software, that:

 

(1)                                  only a personal, nontransferable and
nonexclusive right to use such object code Software is granted to such third
party;

 

(2)                                  no ownership interest in such object code
Software is transferred to such third party;

 

(3)                                  such third party will not copy such object
code Software except as necessary to use such object code Software in connection
with Licensed Products and for backup and archive purposes in connection with
such use;

 

(4)                                  if a third party’s right-to-use is
terminated for any reason, such third party will either destroy or return all
copies of such object code Software in its possession;

 

(5)                                  such third party will not transfer such
object code Software to any other party except as authorized by Company;

 

8

--------------------------------------------------------------------------------


 

(6)                                  such third party will not export or
re-export such object code Software without the appropriate United States and/or
foreign government licenses;

 

(7)                                  such third party will not reverse compile
or disassemble such object code Software; and

 

(8)                                  Lucent does not warrant such object code
Software to the third party, does not assume any liability to the third party
regarding such object code Software and does not undertake to furnish any
support or information regarding such object code Software to the third party.

 

(d)                                 Company shall use its reasonable commercial
efforts to enforce the agreements with customers specified in Section 2.05(c). 
Such agreement shall provide that Lucent shall be a third party beneficiary of
any such agreements.  On request, Company will provide Lucent with copies of all
such agreements, and provide Lucent with results of any audits conducted to
assure compliance with such agreements.

 

(e)                                  Each portion of object code Software
sublicensed by Company pursuant to this Agreement shall include an appropriate
copyright notice.  Such copyright notice may be the copyright notice or notices
appearing in or on the corresponding portions of the object code Software as
provided by Lucent to Company or, if Company makes copyrightable changes in
developing object code Software, Company’s copyright notice.

 


2.06 LUCENT’S RESERVATION OF RIGHTS AND PERMITTED ACTIVITIES


 

(a)                                  Notwithstanding the exclusivity provisions
set forth in Section 2.05, Lucent reserves the right to use the Lucent
Foreground Technology:

 

(1)                                  for non-commercial purposes, such as for
education and research;

 

(2)                                  to perform the Permitted Activities, as
described in Section 2.06(b);

 

(3)                                  for its own internal business purposes;

 

(4)                                  for all applications that do not produce an
image; and

 

(5)                                  to make, have made, use, lease and sell
Licensed Products, provided they are combined with and offered as a part of
Lucent Communications Products.

 

(b) For the purposes of this Agreement, “Lucent’s Permitted Activities” shall
mean all or any of the following activities:

 

9

--------------------------------------------------------------------------------


 

(1)                                  Licensing the Lucent Foreground Technology
to others to make use, lease and sell products other than Licensed Products;

 

(2)                                  Intentionally omitted;

 

(3)                                  Engaging in any activity with and granting
licenses relating to the Lucent Foreground Technology to a state, local or
federal governmental entity, for the purposes of any governmental grant.  Lucent
may perform such activities alone or in conjunction with one or more third
parties, provided however, that the preceding sentence shall not be construed to
permit Lucent to grant licenses relating to the Lucent Foreground Technology to
any such third party with respect to the sale of Licensed Products by the third
party directly to the government;

 

(4)                                  Publishing papers, making presentations,
and filing patent applications that include portions of the Lucent Foreground
Technology;

 

(5)                                  Providing semiconductor foundry services
through Lucent Bell Labs Research’s New Jersey Nanotechnology Consortium
provided that such services do not include using a substantial portion of the
Lucent Foreground Technology to make Licensed Products; and

 

(6)                                  Fulfilling any commitment made by a Lucent
entity other than the Bell Laboratories’ New Jersey Nanotechnology Consortium (a
wholly-owned subsidiary of Lucent), which commitment was made directly or
indirectly for the benefit of a 3rd party and which arose (1) prior to the
Effective Date of this Agreement or (2) in connection with a development project
commenced prior to the Effective Date of this Agreement.

 


2.07   NO OTHER LICENSES


 

(a) No right is granted herein to either Party to use any identification (such
as, but not limited to, trade names, trademarks, service marks or symbols, and
abbreviations, contractions or simulations thereof) owned by or used to identify
the other Party or any of its Subsidiaries or any of its or their products,
services or organizations, and that, with respect to the subject matter of this
Agreement, each Party agrees it will not without the express written permission
of the other Party (i) use any such identification in advertising, publicity,
packaging, labeling or in any other manner to identify itself or any of its
products, services or organizations; or (ii) represent directly or indirectly
that any product, service or organization of the receiving Party is a product,
service or organization of the other Party or any of its Subsidiaries, or that
any product or service of such Party

 

10

--------------------------------------------------------------------------------


 

is made in accordance with or utilizes any information of the other Party or any
of its Subsidiaries.

 

(b) Except as expressly set forth in Article II, no other right or license is
either granted or implied by either party to the other with respect to any
technical or business information, or with respect to rights in any patents,
trademarks, copyrights, trade secrets, mask work protection rights, and other
intellectual property.

 


ARTICLE III


DEVELOPMENT AND LICENSE FEES AND ROYALTIES


 


3.01 DEVELOPMENT FEE


 

Company shall pay to Lucent a development fee in respect to its development
obligations hereunder in the total amount of Twelve Million (U.S.$12,000,000)
U.S. Dollars, to be paid by Company to Lucent as follows:

 

(a) An initial fee of Two Million (U.S.$2,000,000) U.S. Dollars, payable as
follows:

 

(i) One Million (U.S.$1,000,000) U.S. Dollars upon execution of this Agreement
by Company and delivery of this Agreement to Lucent; and

 

(ii) One Million (U.S.$1,000,000) U.S. Dollars within ten (10) days after the
date Company provides Lucent with written acceptance of the first development
plan prepared by Lucent, in accordance with the provisions set forth in the
Statement of Work, Appendix B, Section 3(c).  The cure period set forth in
Section 4.03(a) shall apply with respect to the payment set forth in this
subsection.

 

(b) The balance of Ten Million (U.S.$10,000,000) U.S. Dollars shall be payable
to Lucent in ten (10) equal installments of One Million (U.S.$1,000,000) U.S.
Dollars, the first such installment being due (90 days) after the date the
Company accepts the first development plan, and each subsequent installment
being due three (3) months thereafter.  The final installment, if not sooner
paid, shall be due and payable no later than two and one-half (2-1/2) years
after the first payment made under this Section 3.01(b).

 

(c) Lucent shall render invoices, but payment is due whether or not an invoice
is sent.

 

(d)  If additional development work is added to the Development Project by
mutual agreement of the Parties, pursuant to additional SOW’s appended to
Appendix B, additional development fees may be charged.

 

11

--------------------------------------------------------------------------------


 

(e) All payments made in respect of the development fee shall be non-refundable.

 

(f) Notwithstanding 3.01(e), in the event that Company notifies Lucent that the
first development plan is not accepted in accordance with the provisions set
forth in the Statement of Work, Section 3(d) or, within the ten day period for
accepting or rejecting the first development plan, Company notifies Lucent that 
Company board approval has not been obtained, Lucent shall refund to Company
Nine Hundred Thousand (U.S.$900,000) U.S. Dollars, and thereupon Company shall
have no further payment obligations to Lucent, and Lucent shall have no further
development obligations to Company.

 


3.02 ROYALTIES


 

(a) In consideration for the patent licenses granted to Company in accordance
with Section 2.04 and the license to Licensed Technical Information in
accordance with Section 2.05, and subject to the minimum royalties set forth in
Section 3.02(b) Company agrees to pay Lucent a royalty in an amount equal to
[**see cover page note] ([**see cover page note] %) percent of the Fair Market
Value of Licensed Products that are sold, leased or otherwise put into use by
Company or any of its Subsidiaries anywhere in the world.  The Parties agree
that the royalty provided in this Section shall be apportioned equally between
technology licenses and patent licenses.

 

(b) In consideration for the patent licenses granted to Company in accordance
with Section 2.04 and the license to Licensed Technical Information in
accordance with Section 2.05, beginning on the October 1 next following the
earlier of (1) first commercial sale (other than commercial samples) of the
Licensed Product; or, (2) the end of the Development Project, and on each
subsequent October 1 thereafter, Company agrees to pay Lucent a minimum
semi-annual royalty, creditable against the royalties otherwise due to Lucent
for such semi-annual period pursuant to Section 3.02(a) in the amount of [**see
cover page note] ($US[**see cover page note]) Dollars. The Parties agree that
the minimum royalty provided in this Section shall be apportioned equally
between technology licenses and patent licenses.

 

(c) Amounts paid by Company to Lucent under this Agreement shall not be
creditable toward any fees (i) payable under any agreement between Lucent and
any purchaser from Isonics or user of Licensed Products purchased from Isonics,
or (ii) otherwise due to Lucent as a result to the sale or use of Licensed
Products by any third party.

 


3.03 EXCLUSIVITY FEE


 

For the Development Project set forth in the Statement of Work in Appendix B,
the licenses granted by Lucent to Company under Lucent

 

12

--------------------------------------------------------------------------------


 

Foreground Technology shall remain exclusive, provided that Company is not in
breach of this Agreement, and provided further that beginning on the October 1
next following the earlier of (1) first commercial sale (other than commercial
samples) of the Licensed Product; or, (2) the end of the Development Project,
and on each subsequent October 1 thereafter, Company pays to Lucent, in addition
to the Development Fees and Royalties set forth above, an Exclusivity Fee in
accordance with the table below:

 

Annual

 

 

Exclusivity

 

 

Payment #

 

Exclusivity Fee (in U.S. Dollars)

 

 

 

1

 

$[**see cover page note]

2

 

$[**see cover page note]

3

 

$[**see cover page note]

4 and each year thereafter

 

$[**see cover page note]

 

The amount paid by Company in respect of the annual Exclusivity Fee shall be
credited to the Lucent fiscal year (October 1 through September 30) that the
Royalties with respect to Licensed Technical Information and Licensed Patents
are otherwise due to Lucent pursuant to Section 3.02.  There shall be no
carry-over of any credit from one fiscal year to any subsequent fiscal year.

 


3.04 SALES REFERRAL FEE


 

In addition to the fees, royalties and other payments set forth in this
Agreement, Company agrees to pay Lucent a commission in the amount of [**see
cover page note] ([**see cover page note] %) percent of revenue received
directly or indirectly by Company or any of its Subsidiaries with respect to
sales of Licensed Products made to customers as a result of substantial sales
effort provided by Lucent or its Subsidiaries.  Prior to Lucent making such
sales referral, the Parties shall agree, in writing, on a written process
applicable to same.

 


3.05 PAYMENTS AND RECORDS


 

(a) Payments to Lucent shall be made in United States dollars to the address
specified in Section 6.04.

 

(b) The Development Fee set forth in Section 3.01 shall be paid in accordance
with the schedule set forth in that Section.

 

(c) The royalty payments set forth in Section 3.02 shall be reportable and
payable within thirty (30) days at the end of each semi-annual period ending on
March 31st and September 30th.  Company shall furnish to Lucent a statement,

 

13

--------------------------------------------------------------------------------


 

certified by an authorized representative of Company, identifying in a
reasonable manner the number of units of Licensed Products that were subject to
Royalty during such semi-annual period, and the amount payable to Lucent
pursuant to Section 3.02.  If the statement indicates that a royalty pursuant to
Section 3.02(a) less than the minimum royalty is payable, then the minimum
royalty shall be paid in accordance with Section 3.02(b).

 

(d) The exclusivity fee payments set forth in Section 3.03 and the Sales
Referral fee set forth in Section 3.04 shall be payable at the end of each
semi-annual period ending on March 31st and September 30th.

 

(e) Company shall keep full, clear and accurate records of units of Licensed
Products. Company shall furnish whatever additional information Lucent may
reasonably request from time to time to enable Lucent to ascertain the amounts
of royalty fees payable pursuant hereto.

 

(f) Lucent shall have the right to make an examination and audit during normal
business hours, not more frequently than annually and subject to prior clearance
and coordination with the Company, of all records kept pursuant to this
Section 3.05 by Company and such other records and accounts as may under
recognized accounting practices contain information bearing upon the amounts of
fees payable to Lucent under this Agreement.  Prompt adjustment shall be made by
the proper party to compensate for any errors or omissions disclosed by such
examination or audit.  Neither such right to examine and audit nor the right to
receive such adjustment shall be affected by any statement to the contrary
appearing on checks or otherwise unless such statement appears in a letter
signed by the party having such right expressly waiving such right and such
letter is delivered to the other party. If such audit discloses a reported error
of five percent (5%) or greater with respect to the reported sums paid to Lucent
by Company during the applicable period subject to such audit, Company shall
fully reimburse Lucent, promptly upon demand, for the reasonable fees and
disbursements for completing such audit.  Otherwise, Lucent shall be responsible
for the cost of each such audit.

 

Overdue payments shall be subject to a late payment charge calculated at an
annual rate of one percent (1%) over the prime rate (as posted in New York City
during delinquency).  If the amount of such late payment charge exceeds the
maximum permitted by law, such charge shall be reduced to such maximum amount.

 


3.06 TAXES


 

(a) Company shall bear all taxes, duties, levies and similar charges (and any
related interest and penalties), however designated, imposed as a result of the
existence or operation of this Agreement, except (i) any net income tax imposed
upon Lucent in a jurisdiction other than the United States if such tax is

 

14

--------------------------------------------------------------------------------


 

allowable as a credit against the United States income taxes of Lucent; and
(ii) any net income tax imposed upon Lucent by the United States or any
governmental entity within the United States (the fifty (50) states and the
District of Columbia).

 

(b) If Company is required to bear a tax, duty, levy or similar charge pursuant
to (a) above, Company shall pay such tax, duty, levy or similar charge and any
additional amounts as are necessary to ensure that the net amounts received by
Lucent hereunder after all such payments or withholdings equal the amounts to
which Lucent is otherwise entitled under this Agreement as if such tax, duty,
levy or similar charge did not apply.

 


ARTICLE IV - TERM AND TERMINATION


 


4.01 TERM


 

The development activities for the initial Development Project contemplated by
this Agreement shall be completed approximately thirty six (36) months after the
Effective Date.  The Term for the license rights granted in this Agreement shall
continue unless terminated in accordance with this Agreement.

 


4.02 TERMINATION FOR CONVENIENCE


 

(a) The Parties will conduct quarterly progress meetings to review the status of
the Development Project, the then current Statement of Work and any proposed
changes, modifications, or clarifications thereto, expected future activities
under this Agreement, and such other matters related to the Development Project
as either Party may desire to discuss. Company may terminate the Development
Project for convenience, by written notice to Lucent given within ten (10) days
after a quarterly progress meeting, so long as such termination is prior to the
first commercial (other than commercial samples) of a Licensed Product by
Company.

 

(b) Upon termination pursuant to Section 4.02(a), Lucent will cease all further
work on the Development Project, and Company shall be relieved of its obligation
to make further installments of the Development Fee otherwise due to Lucent in
accordance with Section 3.02(b).  Lucent shall be entitled to retain (or be
paid) all installments that were paid (or became due) prior to termination.

 

(c) If Company terminates the Development Project, all licenses granted by
Lucent to Company pursuant to Sections 2.04(a), 2.05(a) and 2.05(c) shall
terminate.  All licenses granted by Company to Lucent pursuant to Sections
2.04(b) and 2.05(b) shall survive.  For the purposes of clarity, in the event
that Company does not give Lucent such notice of termination at or after a
quarterly

 

15

--------------------------------------------------------------------------------


 

meeting as set forth above, then Company will be deemed to have agreed that it
is satisfied with the progress of the Development Project.

 

(d) Lucent may terminate this Development Project by virtue of Lucent’s
divestiture of the portion of Bell Labs Research working on the Development
Project.  In the event of such termination, Lucent’s liability shall be limited
to a refund of the development fees actually paid by Company to Lucent specified
pursuant to Section 3.01, for the three (3) year period immediately preceding
the termination.    In such event, Lucent will deliver to Company copies of all
of the then existing Licensed Technical Information in the possession of Lucent,
within two (2) months following such termination.   Further, the licenses
granted by Lucent shall continue, subject to Company paying the royalties set
forth in Section 3.02, the exclusivity fee set forth in Section 3.03, and the
sales referral fee set forth in Section 3.04.

 


4.03 TERMINATION FOR CAUSE


 

Subject to termination provisions otherwise set forth in this Agreement:

 

(a) In the event of non-payment by Company of any Development Fee as set forth
in Section 3.01, if such non-payment continues for more than ten (10) days after
notice thereof, Lucent may immediately suspend work on the Development Project. 
Lucent may charge a start-up fee in an amount not to exceed the development fees
payable for one calendar quarter, if the Development Project is thereafter
resumed at Lucent’s option.  In the event of non-payment by Company of any
Royalties as set forth in Section 3.02, or other payments due under this
Agreement, if such non-payment continues for more than ten (10) days after
notice thereof, or if non-payment has occurred three (3) or more times within
Lucent’s fiscal year, Lucent may terminate this Agreement and all licenses
granted to Company hereunder.

 

(b) In the event of any other breach of this Agreement by Company, or in the
event of voluntary or involuntary bankruptcy or insolvency of Company, or the
appointment, with or without Seller’s consent, of a receiver or an assignee for
the benefit of creditors, Lucent may, in addition to any other remedies that it
may have, at any time terminate this Agreement by not less than two (2) months
written notice to Company specifying any such breach, unless within the period
of such notice all breaches specified therein shall have been remedied.

 

(c) In the event of any material breach of this Agreement by Lucent or its
Subsidiaries, Company may, in addition to any other remedies that Company may
have, at any time terminate this Agreement by not less than two (2) months
written notice to Lucent specifying any such breach, unless within the period of
such notice all breaches specified therein shall have been remedied.  Except for
Sections 4.02(d) and 6.03(e), notwithstanding any other provision of this
Agreement, Lucent’s entire liability for any material breach of the Agreement or

 

16

--------------------------------------------------------------------------------


 

failure to perform the Development Project shall be limited to the lesser of
(i) the actual value of the injury or loss to Company or (ii) a refund in the
amount equal to the amounts received by Lucent pursuant to Sections 3.02 and
3.03 during the one year period prior to Lucent receiving notice of the breach
from Company as well as any payments that are made by Company subsequent to the
giving of the notice and termination of this Agreement.

 


4.04 SURVIVAL


 

(a) The rights and obligations of Lucent and Company in Sections 5.01, 5.02,
5.03 and Article VI (except Section 6.06) shall survive and continue after any
such termination of this Agreement.

 

(b) In the event of termination pursuant to Section 4.02(d), in addition to the
provisions enumerated in Section 4.04(a), the rights of Company and the
obligations of Lucent enumerated in Section 4.02(d) shall also survive.

 

(c) In the event of termination pursuant to Section 6.03(e), in addition to the
provisions enumerated in Section 4.04(a), the rights of Lucent and the
obligations of Company enumerated in Section 6.03(e) shall also survive.

 


ARTICLE V


PROTECTION OF INFORMATION


 


5.01 LUCENT AND COMPANY CONFIDENTIAL INFORMATION


 

(a) Company and Lucent agree that:

 

(1)                                  Company will not use any of Lucent
Information, and that Lucent will not use any of Company Information except as
authorized herein;

 

(2)                                  Company shall hold all of Lucent
Information and Lucent shall hold all of Company Information in confidence, and
neither Party shall make any disclosure of any or all of such other Party’s
information to anyone, except to its employees, contractors, consultants and
agents who have a need to know, and to any others to whom such disclosure may be
expressly authorized hereunder and is necessary to implement the use authorized
hereunder, and that each Party shall appropriately notify each person to whom
any such disclosure is made that such disclosure is made in confidence and shall
be kept in confidence by such person,

 

17

--------------------------------------------------------------------------------


 

and each Party shall keep a list of each person to who any such disclosure is
made;

 

(3)                                  the receiving Party will not, without the
disclosing Party’s express written permission, reverse engineer any of the
furnished Lucent Information or Company Information;

 

(4)                                  the receiving Party will not, without the
disclosing Party’s express written permission, make or have made, or permit to
be made, more copies of any of the furnished Lucent Information or Company
Information than are necessary for its use hereunder, and that each such copy
shall contain the same proprietary notices or legends that appear on the
furnished Lucent Information or Company Information being copied;

 

(5)                                  all of Lucent Information shall remain the
property of Lucent, and upon termination of this Agreement, Company shall, at
Lucent’s written request, immediately cease all use of Lucent Information and
shall, as directed by Lucent, promptly destroy or deliver to Lucent each and
every part specified by Lucent of Lucent Information then under Company or its
Subsidiaries’ control;

 

(6)                                  all of Company Information shall remain the
property of Company, and upon termination of this Agreement , Lucent shall, at
Company written request, immediately cease all use of Company Information and
shall, as directed by Company, promptly destroy or deliver to Company each and
every part specified by Company of Company Information then under Lucent’s or
its Subsidiaries’ control; and

 

(7)                                  if this Agreement is terminated by a Party
for breach, the breaching Party shall, at the terminating Party’s written
request, immediately cease all use Company Information or Lucent Information, as
appropriate, and shall, as directed by the terminating Party, promptly destroy
or deliver to the terminating Party each and every part specified by the
terminating Party of Company Information or Lucent Information, as appropriate,
then under the breaching Party’s or its Subsidiaries’ control.

 

18

--------------------------------------------------------------------------------


 


5.02 EXCEPTIONS TO CONFIDENTIALITY


 

Notwithstanding the provisions of Section 5.01, neither Party shall be required
to restrict use and/or disclosure with respect to portions of Lucent
Information, Company Information or Developed Information, if any:

 

(a)                                  that are independently developed by the
receiving Party, solely by personnel with no access to such portions furnished
under this Agreement to the receiving Party;

 

(b)                                 that are lawfully received from another
source having the right to so furnish such portions without breach of this
Agreement;

 

(c)                                  that have become generally known to the
public, provided that such public knowledge was not the result of any breach of
this Agreement attributable to the receiving Party;

 

(d)                                 that at the time of furnishing to the
receiving Party was known to the receiving Party as evidenced by documentation
or other evidence available to the receiving Party;

 

(e)                                  that the disclosing Party otherwise
explicitly agrees in writing need not be kept confidential; or

 

(f)                                    that is disclosed pursuant to
governmental or judicial order or request provided that the Party receiving such
request or order shall, whenever practicable, promptly notify the other Party
and shall reasonably cooperate with the other Party in contesting such
disclosure or in obtaining confidential treatment of any disclosed information
(at the other Party’s sole cost and expense).

 


5.03 EXPORT CONTROL


 

The Parties acknowledge that certain products, software, and technical
information (collectively “Information”) provided pursuant to this Agreement may
be subject to United States export laws and regulations and agree that any use
or transfer of such items must be authorized by the appropriate United States
government agency.  Neither Party shall directly or indirectly use, distribute,
transfer, or transmit any item of Information (even if incorporated into other
products, software, and technical information), except in compliance with United
States export laws and regulations.  This obligation will be honored even after
the expiration or termination of this Agreement.

 

19

--------------------------------------------------------------------------------


 


ARTICLE VI
MISCELLANEOUS PROVISIONS


 


6.01 COMPLIANCE WITH RULES AND REGULATIONS AND INDEMNIFICATION


 

(a)                                  Company personnel shall, while on any
location of Lucent in connection with the Development Project, comply with
Lucent’s rules and regulations with regard to safety and security.  Lucent shall
inform such personnel of such rules and regulations.  Company shall have full
control over such personnel and shall be entirely responsible for their
complying with Lucent’s rules and regulations.  Company agrees to indemnify and
save Lucent harmless from any claims or demands, including the costs, expenses
and reasonable attorneys’ fees incurred on account thereof, that may be made by
(i) anyone for injuries to persons or damage to property to the extent they
arise in connection with this Agreement and result from the willful misconduct
or negligence of Company personnel; or (ii) Company personnel under Worker’s
Compensation or similar laws.  Company agrees to defend Lucent, at Lucent’s
request, against any such claim or demand.

 

(b)                                 Lucent’s personnel shall, while on any
location of Company, in connection with the Development Project, comply with
Company rules and regulations with regard to safety and security.  Company shall
inform such personnel of such rules and regulations.  Lucent shall have full
control over such personnel and shall be entirely responsible for their
complying with Company rules and regulations.  Lucent agrees to indemnify and
save Company harmless from any claims or demands, including the costs, expenses
and reasonable attorneys’ fees incurred on account thereof, that may be made by
(i) anyone for injuries to persons or damage to property to the extent they
arise in connection with this Agreement and result from the willful misconduct
or negligence of Lucent’s personnel; or (ii) Lucent’s personnel under Worker’s
Compensation or similar laws.  Lucent agrees to defend Company, at Company
request, against any such claim or demand.

 

(c)                                  Each Party shall be solely responsible for
(i) its personnel’s remuneration, travel, living and other local expenses, and
(ii) payment of all federal, state, social security and other payroll taxes in
respect of its personnel, including contributions from them when required by the
law of the country or any political subdivisions thereof in which such personnel
is employed by such Party.

 

(d)                                 Lucent and Company shall, at all times, each
retain the administrative supervision of their respective personnel.

 

(e)                                  Company shall indemnify Lucent for any
claims, demands, damages, liabilities and costs that directly or indirectly
result from, or arise in connection with, or are related to, the sale, lease or
putting into use of Licensed Products (including Licensee Licensed Products) by
or for Company.

 

(f)                                    Notwithstanding Section 6.01(e), subject
to the conditions and exceptions stated below, Lucent, at its expense, will
defend or settle at its option and expense, any claim or suit brought by any
third party against Company

 

20

--------------------------------------------------------------------------------


 

alleging that a Licensee Licensed Product infringes any valid United States
patent, and pay all damages and costs (including reasonable attorneys’ fees)
that by final judgment may be assessed against Company due to such infringement.
Lucent will keep Company reasonably informed of the status of any such claim or
suit.

 

Lucent’s obligation as set forth in this Section 6.01(f) is expressly
conditioned upon the following: (a) that Lucent shall be notified promptly in
writing by Company of any claim or suit; (b) that, unless Lucent gives the
notice as set forth in Section 6.01(g), Lucent shall have sole control of the
defense or settlement of any claim or suit; (c) that Company shall cooperate
with Lucent in a reasonable way to facilitate the settlement or defense of any
claim or suit; and (d) that the claim or suit does not arise from Company
modification of a Licensee Licensed Product, any use of a Licensed Product not
contemplated by this Agreement, or from combinations of a Licensee Licensed
Product with other products provided by Company or by third parties.

 

(g) If any Licensee Licensed Products become, or in Lucent’s opinion are likely
to become, the subject of a claim of infringement, Lucent will have the option
to: (1) procure for Company the right to continue using the applicable Licensee
Licensed Product; (2) replace the Licensee Licensed Product with a
non-infringing Licensed Product substantially complying with the products
specifications; (3) modify the Licensee Licensed Product so it becomes
non-infringing and performs in a substantially similar manner to the Licensee
Licensed Product; or (4) notify Company of its election to reduce the royalty
set forth in Section 3.02(a) from [**see cover page note] ([**see cover
page note] %) percent to [**see cover page note] ([**see cover page note] %)
percent.  Any such reduction in royalty shall apply to future royalty payments
to be made by Company to Lucent pursuant to this Agreement, and shall continue
in effect until such time as the amount of the reduction (i.e., [**see cover
page note] ([**see cover page note] %) percent of the Fair Market Value of
Licensed Products sold, leased or otherwise put into use by Company) equals the
out of pocket costs incurred by Company in the defense or settlement of the
claim(s) of infringement.   While the royalty reduction is in effect, Lucent
shall have no further obligation to Company with respect to Section 6.01(f).

 

THIS SECTION 6.01 STATES LUCENT’S ENTIRE LIABILITY WITH RESPECT TO THIRD PARTY
PATENT INFRINGEMENT.

 


6.02 AGREEMENT PREVAILS


 

This Agreement shall prevail in the event of any conflicting terms or legends
that may appear on Lucent Information or Company Information.

 

21

--------------------------------------------------------------------------------


 


6.03 WARRANTY AND DISCLAIMER


 

(a)                                  Lucent represents that it owns or has a
right to license, the Licensed Technical Information.

 

(b)                                 Except as otherwise contained in this
Agreement, neither Party and its Subsidiaries make any other representations or
warranties, express or implied.  By way of example but not of limitation, Lucent
and its Subsidiaries make no representations or warranties of merchantability or
fitness for a particular purpose, or that the use of Licensed Technical
Information, Lucent Information or other information will not infringe any
patent or other intellectual property right.  Lucent and its Subsidiaries shall
not be held to any liability with respect to any claim by Company or any third
party on account of, or arising from, the use of Licensed Technical Information,
Lucent Information or other information furnished hereunder.

 

(c)                                  The Parties acknowledge that the
Development Project is a research-related activity and may not lead to a
commercially viable Licensed Product.  All Licensed Technical Information,
Lucent Information and other information furnished by Lucent under this
Agreement is furnished “AS IS” with all faults, latent and patent, and without
any warranty of any type.

 

(d)                                 Except as herein otherwise provided, neither
Party or its Subsidiaries will under any circumstance, whether as a result of
breach of contract, breach of warranty, delay, negligence, tort or otherwise, be
liable to the other Party or to any third party for any consequential,
incidental, special, punitive or exemplary damages and/or loss of profits or
revenues of the other Party or any third party arising out of this Agreement,
whether or not the applicable Party has been advised of the possibility of such
damages.

 

(e)                                  If Lucent willfully violates the
exclusivity provision set forth in Section 2.05(a) at a time when such
exclusivity is in full force and effect (and if Lucent’s actions are not
otherwise permitted pursuant to Lucent’s Reservation of Rights and Permitted
Activities), and such violation has not been enjoined or cured by Lucent, then
Lucent’s liability shall be limited to a refund of the Development Fees actually
paid by Company to Lucent specified in Section 3.01 for the three (3) year
period immediately preceding the violation in addition to the damages permitted
by Section 4.03(c).  Thereafter, Royalties specified in Section 3.02(a) (as such
royalties may have been reduced by virtue of Section 6.01(g)) shall be reduced
(or if Section 6.01(g) applies, further reduced) by [**see cover page note] %,
and the obligation to pay the Exclusivity Fee set forth in Section 3.03 shall
terminate.    Lucent licensing an insubstantial part of the Lucent Foreground
Technology to a third party will not be considered a willful violation of the
exclusivity provision of this Agreement (although it will be considered a breach
of this Agreement under Section 4.02(d)).  For the purposes of clarity, an
“insubstantial part of the Lucent Foreground Technology” are matters involving
some small portion of Lucent Foreground Technology utilized for minor

 

22

--------------------------------------------------------------------------------


 

aspects or applications  (e.g. simulation testing techniques and associated
results), but does not include any portion of the Lucent Foreground Technology
that materially affects the exclusivity provided for under this Agreement.  Any
disputes arising from or related to this issue shall be addressed by the dispute
resolution procedures set forth in 6.08(b).

 


6.04 ADDRESSES


 

All notices required or permitted under this Agreement will be in writing, will
reference this Agreement and will be deemed given:  (i) when personally
delivered, (ii) when sent by confirmed facsimile; (iii) five (5) working days
after having been sent by registered or certified mail, return receipt
requested, postage prepaid; or (iv) one (1) working day after deposit with a
commercial overnight carrier, with written verification of receipt.

 

To Company:

Attn:  Chief Executive Officer

ISONICS CORPORATION

5906 McIntyre Street, Golden, Colorado 80403

Fax number: 303-279-7300

 

To Lucent: Lucent Technologies Inc., Intellectual Property Business, Attention:
Contract Administrator, 2400 SW 145 Avenue, Miramar, Florida 33027, United
States of America Fax No. (954) 885-3858, with a copy to Barry H.
Freedman, Esq., Lucent Technologies Inc., 101 Crawfords Corner Rd., Room 3K-202,
Holmdel, NJ 07733 Fax: 732-949-0102.

 

Changes in such addresses may be specified by written notice.

 

Payments by the Company shall be made to Lucent by wire to such account as
Lucent shall advise.

 


6.05 INTEGRATION


 

This Agreement sets forth the entire Agreement and understanding between the
Parties as to the subject matter hereof and merges all prior discussions and
agreements between them.  Neither of the Parties shall be bound by any
warranties, understandings, modifications or representations with respect to the
subject matter hereof other than as expressly provided herein or in a writing
signed with or subsequent to the execution hereof by an authorized
representative of the Party to be bound thereby.

 


6.06 ASSIGNABILITY


 

(a) During the term of the Agreement and before completion of all SOW’s under
the Development Project, Company shall not assign this Agreement nor

 

23

--------------------------------------------------------------------------------


 

any rights granted to Company hereunder without the consent of Lucent, which
consent may be granted or withheld, in Lucent’s sole discretion. After
completion of all SOW’s under the Development Project, (i) Company may assign
this Agreement to Isonics Homeland Security and Defense Corporation (a Delaware
Corporation) (“HSDC”), a wholly-owned subsidiary of Company, and (ii), Company
may have a Company Change of Control, in either event provided that Company has
received Lucent’s consent, which consent shall not be unreasonably withheld.

 

(b) During the term of the Agreement, and before completion of all SOW’s under
the Development Project, Lucent may not assign its rights or duties under the
Agreement except to (i) a Subsidiary; or (ii) any direct or indirect successor
to all or any portion of the business of the assigning Party or its
Subsidiaries.  After the Development Project is terminated or completed, Lucent
is not restricted in assigning its rights or obligations under this Agreement.

 


6.07 CHOICE OF LAW


 

The Parties agree that the law of the State of New York, exclusive of its
conflict of laws provisions, shall apply in any dispute or controversy arising
with respect to this Agreement.

 


6.08 ESCALATION AND DISPUTE RESOLUTION


 

(a) If a dispute that arises out of or relates to preparing a List of Lucent
Foreground Technology applicable to work performed in connection with a
Statement of Work (as set forth in Appendix B, Item 4) or with respect to the
acceptability of any development plan (as set forth in Appendix B, Item 3(e)),
or with respect to progress of the Development Plan as set forth in Appendix B,
Item 2, the following escalation procedure shall be initiated:  The Party
raising the dispute shall provide the other Party with written notice stating in
detail the nature of the dispute.  Within fifteen (15) business days of the date
of such notice, the Parties will designate individuals in senior management
positions who have not previously been involved in day-to-day operations in the
Development Project (such as the President of Lucent’s New Jersey Nanotechnology
Consortium), who shall thereafter meet and negotiate in good faith to resolve
such dispute within the ten day period set forth in Section 4.02(a).  If the
parties are unable to resolve the disagreement within such period, Isonics alone
shall have the right to terminate this Agreement for convenience pursuant to
Section 4.02(a).

 

For purposes of clarity, this escalation procedure and termination for
convenience shall be the sole remedy available to Isonics with respect to the
dispute.  In the event that Isonics does not exercise its right to terminate for
convenience, the dispute will be deemed to have been resolved in the manner
sought by Lucent, and the Agreement shall continue in full force and effect.

 

24

--------------------------------------------------------------------------------


 

(b)(1) Except for a dispute of the type described in Section 6.08(a) if any
other dispute arises out of or relates to this Agreement, or the breach,
termination or validity thereof, the Parties agree to submit the dispute to a
sole mediator selected by the Parties or, at any time at the option of a Party,
to mediation by the American Arbitration Association (“AAA”). If not thus
resolved, it shall be referred to a panel of three arbitrators selected by the
Parties within thirty (30) days of the mediation, or in the absence of such
selection, to AAA arbitration before a panel of three arbitrators which shall be
governed by the United States Arbitration Act.

 

(b)(2)                   Any award made (i) shall be a bare award limited to a
holding for or against a Party and affording such remedy as is deemed equitable,
just and within the scope of the agreement; (ii) shall be without findings as to
issues (including but not limited to patent validity and/or infringement) or a
statement of the reasoning on which the award rests; (iii) may in appropriate
circumstances (other than patent disputes) include injunctive relief; 
(iv) shall be made within four (4) months of the appointment of the arbitrator;
and (v) may be entered in any court.

 

(b)(3)                   The requirement for mediation and arbitration shall not
be deemed a waiver of any right of termination under this Agreement and the
arbitrator is not empowered to act or make any award other than based solely on
the rights and obligations of the Parties prior to any such termination.

 

(b)(4)                   The arbitrators shall be knowledgeable in the legal and
technical aspects of this Agreement and shall determine issues of arbitrability
but may not limit, expand or otherwise modify the terms of this Agreement.

 

(b)(5)                   The place of mediation and arbitration shall be New
York City.

 

(b)(6)                   Each Party shall bear its own expenses but those
related to the compensation and expenses of the mediator and arbitrator shall be
borne equally.

 

(b)(7)                   A request by a Party to a court for interim measures
shall not be deemed a waiver of the obligation to mediate and arbitrate.

 

(b)(8)                   The arbitrators shall have authority to award
compensatory damages only.  The arbitrators shall have no authority to award
punitive or other damages, and each Party irrevocably waives any claim thereto.

 

(b)(9)                   Except as required by law, the Parties, their
representatives, other participants and the mediator and arbitrators shall hold
the existence, content and result of mediation and arbitration in confidence.

 

25

--------------------------------------------------------------------------------


 


6.09 RELATIONSHIP BETWEEN PARTIES

 

Neither Party to this Agreement shall have the power to accept purchase orders
on behalf of the other, bind the other by any guarantee or representation that
it may give, or to incur any debts or liabilities in the name of or on behalf of
the other Party.  The Parties acknowledge and agree that nothing contained in
this Agreement shall be deemed or construed to constitute or create between the
Parties hereto a partnership, association, joint venture or other agency.

 


6.10 FORCE MAJEURE


 

Except as otherwise provided herein, Neither Lucent nor Company shall be liable
for any loss, damage, delay or failure of performance resulting directly or
indirectly from any cause which is beyond its reasonable control, including but
not limited to acts of God, extraordinary traffic conditions, riots, civil
disturbances, wars, states of belligerency or acts of the public enemy, strikes,
work stoppages, or the laws, regulations, acts or failure to act of any
governmental authority.  In the event that performance under this Agreement is
prevented for a continuous period of two (2) months or longer by any of the
foregoing causes, either Party shall have the right to terminate this Agreement
by giving written notice to the other Party.

 


6.11 HEADINGS


 

Section and subsection headings contained in this Agreement are inserted for
convenience of reference only, shall not be deemed to be a part of this
Agreement for any purpose, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.

 


6.12 WAIVER


 

Except as specifically provided for herein, the waiver from time to time by a
Party of any of their rights or their failure to exercise any remedy shall not
operate or be construed as a continuing waiver of the same or of any other of
such Party’s rights or remedies provided in this Agreement.

 


6.13 SEVERABILITY


 

If any term, covenant or condition of this Agreement or the application thereof
to any Party or circumstances shall, to any extent, be held to be invalid or
unenforceable, then the remainder of this Agreement, or the application of such
term, covenant or condition to parties or circumstances other than those as to
which it is held invalid or unenforceable, shall not be affected thereby and
each term, covenant or condition of this Agreement shall be valid and be
enforced to the fullest extent permitted by law.

 

26

--------------------------------------------------------------------------------


 


6.14 NON-SOLICITATION


 

During the Development Period   and a period of one (1) year thereafter, neither
Party will, directly or indirectly, employ, or solicit to employ or initiate
contact with any employees of the other Party that are performing or may
reasonably be expected to perform work in furtherance of the Development
Project, for the purpose of inducing them to terminate their employment with the
current employing Party, or to become employed by the other (non-employing)
Party.  This restriction shall not apply to any employee whose employment with a
Party is involuntarily terminated or who has retired in good standing from such
Party.  The term “solicit to employ” shall not be deemed to include generalized
searches for employees through media advertisements, employment firms or
otherwise, that are not focused on persons employed by a Party.  For purposes
hereof, “employ” shall include any employment, consultant, independent
contractor, agent or similar relationship.

 


6.15 FOUNDRY SERVICES


 

After the conclusion of the Development Period and not including any contractual
relationship that Company may have or obtain with a second source supplier as
contemplated in Appendix B, Company agrees that it will not, during the Term of
this Agreement, enter into any agreement or arrangement with any third party to
provide foundry services to Company in connection with the production of
Licensed Products, without first offering to Lucent’s NJNC the right of last
refusal to provide such foundry services, i.e., the right to match the last best
bona fide third-party offer received by Company.

 


6.16 PUBLICITY


 

Company acknowledges and agrees that no publicity related to the relationship
between Company and Lucent shall be released, directly or indirectly, without
the prior written approval by Lucent. The provisions of the preceding sentence
shall not apply to any disclosure that Company is required to make under The
Securities Exchange Act of 1934, as amended, and regulations promulgated
thereunder, or as otherwise required under law.   As used herein, “publicity”
includes, but is not limited to, public statements about the existence or terms
of an Agreement, this term sheet, postings on the Internet, press releases, or
other disclosures.

 


6.17 EXECUTION IN COUNTERPARTS


 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original (including facsimile copies), but all of which
together shall constitute one and the same instrument.

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
in duplicate originals by their duly authorized representatives on the
respective dates entered below.

 

 

LUCENT TECHNOLOGIES INC.

ISONICS CORPORATION

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Date:

 

 

Date:

 

 

 

 

 

THIS AGREEMENT DOES NOT BIND OR OBLIGATE EITHER PARTY IN ANY MANNER UNLESS DULY
EXECUTED BY AUTHORIZED REPRESENTATIVES OF BOTH PARTIES

 

28

--------------------------------------------------------------------------------


 


APPENDIX A


DEFINITIONS


 

Change of Control means (a) any “person” (as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), other than a trustee or other fiduciary holding securities of
the Company under an employee benefit plan of the Company, becomes the
“beneficial owner” (as defined in Rule 13d-3 promulgated under the Exchange
Act), directly or indirectly, of securities of the Company representing 50% or
more of (A) the outstanding shares of common stock of the Company or (B) the
combined voting power of the Company’s then-outstanding securities; (b) the
Company is party to a merger or consolidation, or series of related
transactions, which results in the voting securities of the Company outstanding
immediately prior thereto failing to continue to represent (either by remaining
outstanding or by being converted into voting securities of the surviving or
another entity) at least fifty (50%) percent of the combined voting power of the
voting securities of the Company or such surviving or other entity outstanding
immediately after such merger or consolidation; (c) the sale or disposition of
all or substantially all of the Company’s assets (or consummation of any
transaction, or series of related transactions, having similar effect);
(d) there occurs a change in the composition of the Board of Directors of the
Company within a four-year period, as a result of which fewer than a majority of
the directors are Incumbent Directors; (e) the dissolution or liquidation of the
Company; or (f) any transaction or series of related transactions that has the
substantial effect of any one or more of the foregoing.

 

Code means object code and/or source code, as the context requires.  Unless
otherwise specifically agreed, only object code is included in Deliverables to
be provided to Company under this Agreement.

 

Communications Product shall mean any product primarily adapted for connection
to or operation with a telecommunications or any other communications network,
and designed to compute, classify, process, transmit, receive, retrieve,
originate, switch, store, display, manifest, measure, detect, record, reproduce
or handle any form of information, intelligence or data for transmission over
such network. The term includes products or services associated with the
administration, maintenance, development, testing, or use of any such
Communications Product.

 

Company Information means informative material, software, Technical Information
or other information, owned by Company or any of its Subsidiaries, disclosed
hereunder by Company that is marked as “confidential” or “proprietary” at the
time of disclosure to Lucent or, if disclosed orally, is identified at the time
of disclosure as “confidential” or “proprietary” and followed by a summary in
writing provided by Company to Lucent within sixty (60) days of the original
disclosure.

 

29

--------------------------------------------------------------------------------


 

Deliverables means items that Lucent is obligated to deliver to Company, as
identified in a Statement of Work in Appendix  B.

 

Derivative Work shall mean (i) any work of authorship that is based, in whole or
in part, upon one or more pre-existing works (e.g., the Lucent Information or
the Licensed Technical Information), such as a revision, modification,
translation, abridgment, condensation, expansion or any other form in which such
pre-existing works may be recast, transformed or adopted and (ii) which, if
prepared without authorization of the owner of the copyright in such
pre-existing work, would constitute a copyright infringement.

 

Development Period means, unless otherwise mutually agreed in writing, the
period commencing on the Effective Date of this Agreement and extending until
completion of the last milestone of the Development Project unless terminated
according to the provisions of Article IV.

 

Development Project means performance of the work set forth in the Statement of
Work in Appendix B, and the provision to Company of the Deliverables identified
in Appendix B.

 

Documentation means all information, whether in human and/or machine-readable
form, relating to Code, including but not limited to user manuals and materials
useful for design (for example, logic manuals, flow charts, and principles of
operation).

 

Fair Market Value means, with respect to any Licensed Product sold, leased or
put into use, the greater of (i) the selling price which a seller would realize
from an unaffiliated buyer in an arm’s length sale of an identical product in
the same quantity and at the same time and place as such sale, lease or putting
into use; or (ii) the selling price actually obtained for such Licensed Product
in the form in which it is sold, whether or not assembled (and without excluding
therefrom any components or subassemblies thereof which are included in such
selling price).

 

Licensed Product(s) means a device that processes emissive or reflective
infrared radiation into an image, and which device is based upon a
micro-electro-mechanical system (“MEMS”) [**see cover page note] or [**see cover
page note] structure implemented to be sensitive to changes in emissive or
reflective infrared radiation that illuminates at least a portion of the surface
of the structure.  For the purposes of clarification, if an infrared imaging
device that satisfies the definition of Licensed Product is included in a
camera, cell phone or other end-user apparatus, for the purposes of calculation
of royalties due to Lucent under this Agreement, the Fair Market Value of the
Licensed Product shall not include any portion of such camera, cell phone or
other end-user apparatus, other than the Licensed Product itself.

 

30

--------------------------------------------------------------------------------


 

Licensee Licensed Product is a Licensed Product made, used or sold by Company
that (i) is substantially identical to any prototype furnished by Lucent to
Company under this Agreement, and (b) is designed in accordance with the
Licensed Technical Information furnished to Company pursuant to this Agreement.

 

Lucent Background Technology means any copyright or trade secret in which
Lucent, as of the Effective Date, owns and has the right to grant any licenses
of the type herein granted by Lucent, first created prior to or outside of the
Development Project, but only to the extent of such right, and which is included
in the Deliverables (including Software in source code form) as furnished
hereunder.

 

Lucent Communications Products are Communications Products that are manufactured
by Lucent or manufactured by a third party for Lucent.

 

Lucent Foreground Technology means works of authorship, trade secrets, know-how
or any other intellectual property (including Software in source code form)
first created and reduced to tangible, recordable or permanent form during the
Development Period and as a direct result of work performed under this
Agreement.

 

Lucent Foreground Technology does not include Lucent Background Technology.

 

Lucent Information means informative material, Code, Technical Information or
other information, owned by Lucent or any of its Subsidiaries, disclosed
hereunder by Lucent that is marked as “confidential” or “proprietary” at the
time of disclosure to Company or, if disclosed orally, is identified at the time
of disclosure as “confidential” or “proprietary” and followed by a summary in
writing provided by Lucent to Company within sixty (60) days of the original
disclosure.

 

Licensed Technical Information shall mean, collectively, (a) Lucent Background
Technology and (b) Lucent Foreground Technology.

 

Lucent Patent means the patent and patent applications listed in Appendix C, and
any patent which issues from an application which claims priority from such
named patent or patent applications, which Lucent or one of its wholly-owned
Subsidiaries, as of the Effective Date, has the right to grant any licenses of
the type herein granted by Lucent, but only to the extent of such right, and
(i) which claims an invention disclosed in the Deliverables as furnished
hereunder; and (ii) but for the licenses granted herein is unavoidably and
necessarily infringed by Company’s use of the Deliverables in the form furnished
hereunder to make or have made Licensed Products.

 

31

--------------------------------------------------------------------------------


 

Subsidiary of a company means a corporation or other legal entity (i) the
majority of whose shares or other securities entitled to vote for election of
directors (or other managing authority) is now or hereafter controlled by such
company either directly or indirectly; or (ii) that does not have outstanding
shares or securities but the majority of whose ownership interest representing
the right to manage such corporation or other legal entity is now or hereafter
owned and controlled by such company either directly or indirectly; but any such
corporation or other legal entity shall be deemed to be a Subsidiary of such
company only as long as such control or ownership and control exists.

 

Technical Information means all documented informative material (excluding
patents), including without limitation, Documentation, technical memoranda,
technical reports, data and drawings of whatever kind in whatever tangible
medium, specifications, tangible know-how, processes, manuals, instructions,
directories, schematics, sketches, photographs, graphs, dies, molds, tools,
tooling, samples, price lists, part lists and descriptions, and any and all
notes, analysis, compilations, studies, summaries, and other material containing
or based, in whole or in part, on any information included in the foregoing.

 

32

--------------------------------------------------------------------------------


 


APPENDIX B


STATEMENT OF WORK


 

This Statement of Work (SOW) will be governed by and construed in accordance
with the terms of the Agreement, but to the extent there is any inconsistency
between the terms of this Statement of Work and those of the Agreement, the
terms of the Statement of Work shall take precedence and control the work tasks
identified herein.  Authorized Representatives of each Party shall execute
changes to this SOW. Notwithstanding the foregoing, to the extent that any
intellectual property terms and conditions of this Agreement are to be modified
or superseded by the terms and conditions of a Statement of Work, such
intellectual property terms shall be specifically identified in the Statement of
Work and must be executed on behalf of Lucent only by the President –
Intellectual Property Business and on behalf of Company by its Chief Executive
Officer.

 

1. (a) Lucent will, as the first task of the Development Project, prepare a
development plan that will include “quarterly progress milestones” for the first
three year period, as well as the information set forth in section 3 below, and
that will be reviewed and approved by Company.  It is intended that the three
year period will provide a general overview about the Development Project, while
the information required by Section 3, below (and, for each subsequent
development plan, also the information required by Section 4, below), will
provide specific activities to be undertaken and anticipated results expected by
Lucent during the ensuing period of time as well as a summary of activities
previously accomplished and results achieved. Each subsequent development plan
will be in a form and contain information as may be reasonably agreed by the
Parties.  If the development plan is approved, Lucent will, in accordance with
the specific tasks and milestones set forth in such development plan,
(a) develop a MEMS (Micro Electro-Mechanical Systems) IR imaging array, and
(b) deliver a variety of not less than 12 first article, IR imager samples,
designed for use in 8-12 micron wavelength applications, fully packaged and
tested, that will attempt to meet target specifications.  While these samples
may not be suitable for any specific consumer or industrial application, they
will be illustrative of how the Licensed Technical Information may be used for
many such consumer and industrial applications, with further product
development.  High volume manufacturing issues will we addressed during the
course of the Development Project, and detailed cost estimates will be
prepared.  The duration of the Development Project is expected to be 36 months
for producing an “alpha” prototype.

 

(b) In the event that Company notifies Lucent that it accepts the development
plan in accordance with Section 3(d) below, the Parties agree to
schedule quarterly review meetings to discuss the status of the Development
Project.  Each of such review meetings shall occur at least two (2) weeks prior
to the end the corresponding calendar quarter.  In addition, Lucent and the
Company will each appoint a representative to act as a “single point of contact”
in order to have

 

33

--------------------------------------------------------------------------------


 

more frequent communication to discuss and receive information regarding the
Development Project during the Development Period.

 

(c) In the event that the Development Project continues for at least two
(2) years and Company is not in default of any of its payment obligations under
this Agreement, Lucent agrees to transfer Licensed Technical Information to a
mutually agreed upon third party during the next succeeding year, and thereafter
as may be necessary, in order to enable such third party to become a second
source supplier of Licensed Products to Company.  Such transfer to a third party
shall be accomplished pursuant to the terms of a mutually agreed upon Statement
of Work, provided that Lucent, in its sole and reasonable discretion, shall
determine the technical qualifications of such third party to become a second
source supplier.   As contemplated by this Section 1(c), any second source
supplier may supply Licensed Products to Company in a volume not exceeding
[**see cover page note] ([**see cover page note%) percent of the Company’s
requirements for Licensed Products during any twelve month period.  The [**see
cover page note] ([**see cover page note%) percent limitation in the preceding
sentence shall not apply to the extent (and only to the extent) that Lucent is
unable to supply the remainder of the Licensed Products to Company in accordance
with Section 6.15 of the Agreement.

 

2.  The Parties acknowledge that Lucent will, in its sole discretion, supply
personnel it deems in its good faith sufficient to complete the specific tasks
and milestones of the development plan, in order to complete the Development
Project.  Company will monitor progress of the Development Project at quarterly
progress meetings.  In the event that Company is not satisfied with the progress
of the Development Project, Company may terminate this Agreement in accordance
with the Termination provisions above (i.e., by giving written notice within 10
days after the occurrence of any of such quarterly progress meetings) or seek
escalation in accordance with Section 6.08(a) of this Agreement.  In the event
that Company does not give such notice or seek escalation, then it will be
deemed to have agreed that it is satisfied with the progress of the Development
Project.

 

3.   (a) The development plan shall specify deliverables, due dates, other
milestones, and list the Lucent Background Technology (to be marked as “Lucent
Proprietary”) that Lucent expects to deliver to Company.  Said development plan
shall be updated, from time to time. Notwithstanding anything contained in the
SOW to the contrary, the Parties acknowledge that the Development Project is a
research-related activity and may not lead to a commercially viable Licensed
Product.  All Licensed Technical Information, Lucent Information and other
information furnished by Lucent under this Agreement is furnished “AS IS” with
all faults, latent and patent, and without any warranty of any type.

 

34

--------------------------------------------------------------------------------


 

(b)(i) The first development plan shall be prepared by Lucent with the
cooperation and participation of the Company, and shall be delivered by Lucent
to Company within sixty (60) days after the Effective Date.  Company shall, by
written notice to Lucent, accept or reject the development plan within ten
(10) days after receipt.  The parties understand that time is of the essence
with respect to the date for acceptance or rejection, and that the cure periods
set forth in Section 4.03 shall not extend such date. (ii) Lucent will endeavor
to deliver proposed changes, modifications and clarifications to the first
development plan and each subsequent development plan to the Company as soon as
reasonably possible, but not later than five (5) business days before the
scheduled commencement of the quarterly meeting described in Section 4.02(a) of
the Agreement. (iii) In developing any proposed changes, modifications, or
clarifications to the first development plan or any successor development plan,
the designated Lucent Principal Investigator and Company representative working
on the Development Project will communicate on a regular basis to discuss the
proposed changes, modifications, and clarifications.

 

(c) In the event that Company notifies Lucent that it accepts the first
development plan, the Development Project shall continue in accordance with the
first development plan, and Company shall make the first installment payment set
forth in Section 3.01(a)(ii).

 

(d) In the event that Company notifies Lucent that the first development plan is
not accepted, this Agreement shall be deemed to have been terminated for
convenience, pursuant to Section 4.02, and Lucent will return $900,000 to the
Company in accordance with Section 3.01(f).

 

(e) In the event that Company notifies Lucent that any subsequent development
plan is not accepted, the Company must provide specific objections to such
subsequent development plan and proposed curative measures and, if the parties
are not able to resolve the issue, it will be resolved by escalation as set
forth in Section 6.08(a).  The Company may, at any time during the discussions
under Section 6.08(a) relating to the acceptability of a development plan,
terminate this Agreement for convenience pursuant to Section 4.02.

 

(f) The parties intend that during the period between quarterly meetings, Lucent
will keep the representative of Company designated as its “single point of
contact” informed about the progress of the Development Project and changes,
modifications, or clarifications that Lucent contemplates being made to the
development plan that may be proposed at or before the next quarterly meeting.

 

4.   At each quarterly progress meeting, Lucent shall identify, prepare/update
and deliver a list to Company describing Foreground Technical Information
(marked as “Lucent Proprietary – IR Imaging”) that will be subject to the
exclusive

 

35

--------------------------------------------------------------------------------


 

technology license provided in Section 2.05.  In the event that any Technical
Information that is delivered to Company is not listed on any such list and it
otherwise is or should be included within the definition of “Lucent Background
Technology”, such Technical Information shall be deemed to be Lucent Background
Technology.  Any disputes whether Technical Information should be included in
such list shall be raised by Company within ten days after a list is presented
to Company, and be resolved by the escalation process set forth in
Section 6.08(a) (and not 6.08(b)).

 

5.  At each quarterly meeting, Lucent will endeavor to advise Isonics of its
intention to publish any portion of the Lucent Foreground Technology or to
include same in one or more patent applications, which activities are permitted
in accordance with Section 2.06(b)(iv).

 

36

--------------------------------------------------------------------------------

 